[Cite as King Painting & Wallpapering, Inc. v. Aswin Ganapathy Hospitality Assocs., L.L.C., 2014-Ohio-1372.]


                                   IN THE COURT OF APPEALS

                               ELEVENTH APPELLATE DISTRICT

                                    TRUMBULL COUNTY, OHIO


KING PAINTING & WALLPAPERING,                           :          OPINION
INC.,
                                                        :
                 Plaintiff-Appellee,
                                                        :          CASE NO. 2013-T-0076
        - vs -
                                                        :
ASWIN GANAPATHY HOSPITALITY
ASSOCIATES, LLC, et al.,                                :

                 Defendant-Appellant.                   :


Civil Appeal from the Trumbull County Court of Common Pleas, Case No. 2012 CV
355.

Judgment: Affirmed.


Frederick S. Coombs, III, Harrington, Hoppe & Mitchell, Ltd., 26 Market Street, #1200,
P.O. Box 6077, Youngstown, OH 44501 (For Plaintiff-Appellee).

Thomas M. Lyden, 860 Boardman-Canfield Road, Suite 204, Youngstown, OH 44512
(For Defendant-Appellant).



CYNTHIA WESTCOTT RICE, J.

        {¶1}     Appellant, Aswin Ganapathy Hospitality Associates, LLC (“Aswan”),

appeals the summary judgment entered by the Trumbull County Court of Common

Pleas in favor of appellee, King Painting & Wallpapering Inc. (“King”), on King’s claims

for breach of contract and foreclosure of a mechanic’s lien. We are asked to consider

whether genuine issues of material fact exist on King’s claims, precluding summary

judgment. For the reasons that follow, we affirm.
       {¶2}   On February 15, 2012, King filed a complaint for breach of contract and to

foreclose a mechanic’s lien. King alleged that in March 2010, it entered into an oral

contract with Aswin, pursuant to which King performed certain painting, drywall repair,

and wallpaper installation services between March 31, 2010 and May 6, 2010 at the

Metroplex Motel, which is owned by Aswin and located in Liberty Township.

       {¶3}   King alleged that on April 12, 2010, it issued an invoice to Aswan for its

work in the amount of $21,510, and that Aswin failed to pay the invoice in breach of the

parties’ contract.

       {¶4}   Further, King alleged that on July 13, 2010, it filed an affidavit for

mechanic’s lien with the Trumbull County Recorder, and served a copy of same on

Aswin. Further, King alleged that Aswin has failed to discharge said lien.

       {¶5}   Aswin filed an answer denying the material allegations of the complaint.

       {¶6}   On April 16, 2012, King issued interrogatories, requests for admission,

and a request for production of documents to Aswin. Aswin failed to timely respond to

King’s discovery requests. Consequently, on May 30, 2012, King filed a notice with the

court stating that, due to Aswin’s failure to timely respond to King’s requests for

admission, pursuant to Civ.R. 36, they were deemed admitted.

       {¶7}   Thereafter, on May 31, 2012, Aswin filed a motion for leave to answer

King’s discovery requests, without distinguishing King’s requests for admission. On

June 6, 2012, the trial court granted Aswin’s request for leave.

       {¶8}   On June 11, 2012, Aswin sent its responses to King’s interrogatories and

requests for admission to King’s counsel.

       {¶9}   In response, on July 5, 2012, King filed a motion to compel Aswin to

respond to its request for production of documents and to provide more complete


                                            2
answers to its interrogatories. In its motion King also objected to Aswin’s purported

answers to King’s requests for admission because they were not timely and also

because King had already filed a notice that the requests for admission were deemed

admitted.

      {¶10} Aswin did not respond to King’s motion to compel. Instead, on July 16,

2012, Aswin simply filed a second motion for leave to answer King’s discovery requests,

again without distinguishing King’s requests for admission.

      {¶11} On July 18, 2012, the trial court ruled on the parties’ discovery motions,

granting King’s motion to compel Aswin to respond to King’s interrogatories and request

for production and also granting Aswin’s motion for leave. The court specifically gave

Aswin leave to respond to King’s interrogatories and request for production of

documents by August 20, 2012, but did not give Aswin leave to respond to King’s

requests for admission.

      {¶12} Thereafter, King filed a motion for summary judgment. In support, King

filed the affidavit of its vice-president, Reuben King. Mr. King stated that King is a

Pennsylvania corporation registered to do business in Ohio. He said that, during the

week of March 21, 2010, King was contacted about performing wallpaper hanging and

ceiling painting at the Metroplex Motel by the owner’s representative, who goes by the

name of “Dr. Sammy.”

      {¶13} Mr. King stated that on March 31, 2010, he and two other workers from

King traveled from Pennsylvania to the motel to begin the work Dr. Sammy requested.

Upon their arrival, King’s employees were admitted into the motel and began work.

      {¶14} Mr. King said that while the work was being performed, in April 2010,

Aswin’s representatives asked King to expand their work to include drywall repair and


                                           3
painting the motel’s dividing walls. Due to this increase in the scope of the work, on

April 5, 2010, two additional workers from King joined the original work force.

      {¶15} Mr. King stated that the dates and hours of work performed by King’s

employees are set forth in the work ledger attached to his affidavit. He said that on April

12, 2010, King issued an itemized invoice to the motel for the work performed in the

amount of $21,510.

      {¶16} Mr. King said that on May 6, 2010, he returned to the motel to complete

work on the motel, spending seven hours to complete the painting and wallpaper work

pursuant to the parties’ contract. These additional hours are reflected in King’s ledger.

      {¶17} Mr. King stated that Aswin has never complained or indicated in any way

that any part of the work was unsatisfactory.       However, Aswin did not make any

payment for the work or materials provided by King at Aswin’s request.

      {¶18} Further, King presented the affidavit of its counsel, Frederick Coombs, in

which Mr. Coombs stated that on July 13, 2010, he filed an affidavit for mechanic’s lien

in favor of King and against Aswin in the amount of $21,510 with the Trumbull County

Recorder. On the same date, he served a copy of the affidavit on Aswin by U.S. mail.

He also personally served a copy of the affidavit at the reception desk of the motel. He

asked for the motel manager, and the desk clerk told him the manager, who is a female

named Dr. Sammy, was not available.

      {¶19} King also relied on the requests for admission it submitted to Aswin, which

were deemed admitted, as follows:

      {¶20} No. 1: That [Aswin] did request that [King] perform certain services

             between March 2010 and May 2010 in conjunction with painting,

             drywall repair, and installing wallpaper coverings at [Aswin’s] place


                                            4
             of business, commonly known as the Metroplex Motel, located in

             Liberty Township, Trumbull County, Ohio.

      {¶21} No. 2: That [King] did perform the services as outlined in the invoice

             attached to the Complaint as Exhibit A.

      {¶22} No. 3: That [Aswin has] not paid [King] for the services rendered as

             outlined in the invoice * * *.

      {¶23} No. 4: That [Aswin has] not provided any notice to [King], prior to

             the institution of this lawsuit that the materials or workmanship

             provided by [King] to the Metroplex Motel were unsatisfactory.

      {¶24} No. 5: That [Aswin] understood that [King] was not providing its

             services and materials as outlined in the invoice * * * without

             expectation of proper compensation therefor.

      {¶25} Aswin filed a brief in opposition to King’s motion for summary judgment.

In support, it filed the affidavit of Thirulalam P. “Sammy” Indira. She said she is the

“managing owner” of Aswin, which owns the Metroplex Motel.            She said she is

responsible for projects and construction decisions undertaken at the motel.

      {¶26} Dr. Sammy said that the motel hosted a military ball on April 17, 2010, and

that any and all renovations performed by any contractor were completed before the

ball. However, Dr. Sammy did not dispute: (1) that she entered an oral contract with

King to perform the work; (2) that King performed the work; (3) that Aswin never

objected to any part of the work; (4) that King properly invoiced Aswin; and (5) that

Aswin has not made any payment for the work.

      {¶27} After considering the briefs and evidentiary materials submitted by the

parties, the trial court granted King’s motion for summary judgment on King’s claim for


                                              5
breach of contract in the amount of $21,510. The court also granted summary judgment

in favor of King on its claim for foreclosure of a mechanic’s lien, finding that King holds a

valid mechanic’s lien against the property to secure payment of $21,510 for the labor

and materials provided to the property.

       {¶28} Aswin appeals the trial court’s judgment, asserting two assignments of

error. For its first assigned error, it alleges:

       {¶29} “The trial court committed prejudicial error in granting plaintiff-appellee’s

motion for summary judgment on the breach of contract action.”

       {¶30} Aswin asserts three issues under this assignment of error. First, it argues

that, because King did not indicate in the caption of its discovery requests that they

included requests for admission, the requests for admission should not have been

deemed admitted. We do not agree.

       {¶31} In the regulation of discovery, the trial court has discretionary power, and

its decisions will not be overturned absent an abuse of that discretion. Mauzy v. Kelly

Servs., Inc., 75 Ohio St.3d 578, 592 (1996); State ex rel. Daggett v. Gessaman, 34 Ohio

St.2d 55, 57 (1973). An appellate court reviews a claimed error relating to a discovery

matter under an abuse-of-discretion standard. Lightbody v. Rust, 137 Ohio App.3d 658,

663 (8th Dist. 2000).

       {¶32} Civ.R. 36(B) provides:          “Any matter admitted under this Rule is

conclusively established unless the court on motion permits withdrawal or amendment

of the admission.” (Emphasis added.)

       {¶33} Further, Civ.R. 36(C) provides:

       {¶34} If a party includes a request for admission in a document containing

              any other form of discovery, the party shall include a caption on the


                                               6
              document that indicates the document contains a request for

              admission. A party is not required to respond to requests for

              admission that are not made in compliance with this division.

       {¶35} The caption of King’s April 16, 2012 discovery requests did not state they

included requests for admission. However, after King gave notice that the requests

were deemed admitted, Aswin never brought this claimed error to the attention of the

trial court by filing a motion to withdraw or to amend the admission, as required by

Civ.R. 36(B). In Mortgage Elec. Registration Sys. v. Petry, 11th Dist. Portage No. 2008-

P-0016, 2008-Ohio-5323, this court held:

       {¶36} “The general rule is that ‘an appellate court will not consider any

              error which counsel for a party complaining of the trial court’s

              judgment could have called but did not call to the trial court’s

              attention at a time when such error could have been avoided or

              corrected by the trial court.’ * * *” Petry, supra, at ¶21, quoting

              State v. Awan, 22 Ohio St.3d 120, 122-123 (1986).

       {¶37} Here, King’s failure to indicate in the caption of its discovery requests that

they included requests for admission was apparent when King filed its notice on May

30, 2012, that the requests for admission were deemed admitted. Aswin was thus

aware of this flaw when it later filed its two motions for leave to answer King’s discovery

requests on May 31, 2012 and July 16, 2012. Yet, it did not raise the caption issue in

either motion or in any other motion. Further, between the date King filed its notice that

its requests for admission were deemed admitted (May 30, 2012), and the date the

court entered summary judgment (July 17, 2013), Aswin had more than one full year to

raise this issue in the trial court. By failing to do so, the issue is waived. Petry, supra.


                                              7
       {¶38} In any event, even if the issue was not waived, the argument would still

lack merit because Aswin was not prejudiced by King’s failure to indicate in the caption

of its discovery requests that they included requests for admission. The purpose of

notification in the caption is to prevent unfairness and surprise. Seecharan v. Macy, 8th

Dist. Cuyahoga No. 75130, 1999 Ohio App. LEXIS 5065, *18 (Oct. 28, 1999). On the

day after King issued its discovery requests to Aswin, i.e., on April 17, 2012, King

served Aswin with, and filed in the court, a “notice of service of interrogatories, requests

for admission, and request for production of documents directed to Defendant Aswin

Ganapathy Hospitality Associates, LLC.” (Emphasis added.) Thus, while the requests

for admission were not indicated in the caption of King’s discovery requests, King’s

contemporaneous notice of discovery provided notice to Aswin that King’s discovery

requests included requests for admission. As a result, Aswin was not prejudiced by the

failure of the caption of King’s discovery requests to indicate they included requests for

admission. Thus, the trial court did not abuse its discretion in deeming King’s requests

for admission as admitted for purposes of summary judgment.

       {¶39} For its second argument under its first assigned error, Aswin contends

that, in light of the court’s general order allowing it leave to respond to King’s discovery

requests, it timely responded to King’s requests for admission and thus, the requests

should not have been deemed admitted. Again, we do not agree.

       {¶40} In the trial court’s July 18, 2012 order granting Aswin leave to respond to

King’s discovery requests, the court only gave Aswin leave to respond to King’s

interrogatories and request for production of documents by August 20, 2012. The court

did not give Aswin leave to respond to King’s requests for admission. Based on this

ruling, we must presume that the court did not intend to provide relief to Aswin with


                                             8
respect to King’s requests for admissions. Thus, contrary to Aswin’s argument, the trial

court did not give Aswin leave to file its belated denials to King’s requests for admission,

and Aswin’s responses to King’s requests for admission were untimely. As a result, the

trial court did not abuse its discretion in deeming the requests admitted.

       {¶41} In any event, if the trial court had granted Aswin leave to file answers to

King’s requests for admission, King’s requests for admission would still have been

deemed admitted because Aswin failed to comply with the requirements of Civ.R. 36(A).

That rule provides in pertinent part:

       {¶42} A denial shall fairly meet the substance of the requested admission,

              and when good faith requires that a party qualify his or her answer,

              or deny only a part of the matter of which an admission is

              requested, the party shall specify so much of it as is true and

              qualify or deny the remainder.

       {¶43} The Eighth District in St. Paul Fire & Marine Ins. Co. v. Battle, 44 Ohio

App.2d 261 (8th Dist.1975), explained the foregoing provision, as follows:

       {¶44} Civil Rule 36 requires that when requests for admission are filed by

              a party, the opposing party must timely respond in appropriate

              fashion either by objection or answer.

       {¶45} * * *

       {¶46} The responding party may answer by admitting the substance of

              the request, thereby obviating the necessity of proof on that

              subject, or he may answer by denying the request. If the

              responding party does deny the request, he must do so in a

              manner which fairly meets the substance of the requested


                                             9
             admission. A general denial is not sufficient and results in an

             admission. (Emphasis added.) Id. at paragraph 3c of the syllabus.

      {¶47} Further, the Eighth District in Battle, stated:

      {¶48} Looking briefly to the obligations of the responding party, we note

             that his failure to respond at all to requests for admission will result

             in the requests becoming admissions against him[, and] that his

             response in the form of a general objection or a general denial will

             also result in admissions against him * * *.

      {¶49} Conversely, if the responding party wishes to avoid an admission

             he must state the reasons for his objection, or the reasons for his

             denial * * *. (Emphasis added.) Battle, supra, at 271.

      {¶50} This court explicitly followed the rule in Battle in Godale v. Chester Twp.

Bd. of Trs., 11th Dist. Geauga No. 2004-G-2571, 2005-Ohio-2521. In Godale, this court

held that a general objection or a general denial to a request for admission amounts to

an admission. Id. at ¶36, following Battle, supra.

      {¶51} The rule in Battle, supra, and Godale, supra, that a general denial is

insufficient and results in an admission means that a general denial is insufficient when

good faith requires that a party qualify his answer or deny only a part of the matter. K.

Ronald Bailey & Assoc. Co., L.P.A. v. Matesick, 6th Dist. Erie No. E-92-40, 1993 Ohio

App. LEXIS 2886, *6, fn. 1 (June 11, 1993).          Thus, when a request for admission

contains several assertions of fact, a general denial (i.e., “Denied”) results in an

admission of such a request. Id. This is because it does not meet the substance of the

request, i.e., it does not “specify so much of it as is true and qualify or deny the

remainder.” Civ.R. 36(A).


                                            10
       {¶52} Here, each of King’s requests for admission contained several assertions

of fact. Thus, Aswin’s general denial is an inadequate answer. Under these

circumstances, Civ.R. 36(A) required Aswin to qualify its denial to each, specifying

those facts which are true and denying the remainder. In failing to do so, Aswin failed

to comply with the mandate of Civ.R. 36(A) that it fairly meet the substance of the

requested admission by specifying so much of it as is true and qualify or deny the

remainder. For this additional reason, the trial court did not abuse its discretion in

deeming King’s requests for admission as admitted for purposes of summary judgment.

       {¶53} For its third argument, Aswin argues the trial court erred in granting

summary judgment in favor of King. Once again, we do not agree.

       {¶54} This court has held that summary judgment is proper when: (1) there is no

genuine issue of material fact; (2) the moving party is entitled to judgment as a matter of

law; and (3) reasonable minds can come to but one conclusion, and that conclusion is

adverse to the nonmoving party, that party being entitled to have the evidence

construed most strongly in his favor. Civ.R. 56(C); Frano v. Red Robin International,

Inc., 181 Ohio App.3d 13, 2009-Ohio-685, ¶12 (11th Dist.).

       {¶55} The party seeking summary judgment on the ground that the nonmoving

party cannot prove his case bears the initial burden of informing the trial court of the

basis for the motion and of identifying those portions of the record that demonstrate the

absence of a genuine issue of material fact on the essential elements of the nonmoving

party’s case. Dresher v. Burt, 75 Ohio St.3d 280, 292 (1996).

       {¶56} The moving party must point to some evidence of the type listed in Civ.R.

56(C) that affirmatively demonstrates that the nonmoving party has no evidence to

support his case. Dresher, supra, at 293.


                                            11
       {¶57} If this initial burden is not met, the motion for summary judgment must be

denied. Id. However, if the moving party has satisfied his initial burden, the nonmoving

party then has a reciprocal burden, as outlined in Civ.R. 56(E), to set forth specific facts

showing that there is a genuine issue for trial and, if the nonmovant does not so

respond, summary judgment, if appropriate, shall be entered against him. Id.

       {¶58} Since a trial court’s decision ruling on a motion for summary judgment

involves only questions of law, we conduct a de novo review of the trial court’s

judgment. DiSanto v. Safeco Ins. of Am., 168 Ohio App.3d 649, 2006-Ohio-4940, ¶41

(11th Dist.).

       {¶59} In order to prevail on a claim for breach of contract, the plaintiff must

prove: (1) the existence of a contract; (2) performance by the plaintiff; (3) breach by the

defendant; and (4) damages. Huffman v. Kazak Bros., Inc., 11th Dist. Lake No. 2000-L-

152, 2002 Ohio App. LEXIS 1660, *11 (Apr. 12, 2002).

       {¶60} First, Aswin argues that, because King’s requests for admission were not

properly deemed admitted, genuine issues of fact remain in this case. However, for the

reasons fully discussed above (waiver of caption issue, no prejudice, denials untimely,

and general denial), King’s requests for admission were properly deemed admitted.

Thus, based on King’s requests for admission, it has been established that: (1) Aswin

asked King to perform certain painting, drywall repair, and wallpaper installation work

between March and May 2010 at Aswin’s motel; (2) King performed the services as

outlined in the invoice attached to the complaint in the amount of $21,510; (3) Aswin

has not paid King for said services; (4) Aswin never notified King that any of the

materials or labor provided by King to the motel was unsatisfactory; and (5) Aswin

understood King was not providing its services and materials without expectation of


                                            12
proper compensation. A request for admission deemed admitted is competent evidence

to support a motion for summary judgment. JP Morgan Chase & Co. v. Indus. Power

Generation, Ltd, 11th Dist. Trumbull No. 2007-T-0026, 2007-Ohio-6008, ¶34-35. As a

result, based on the requests for admission, as deemed admitted, there is no genuine

issue of material fact as to the existence of a contract; King’s performance; Aswin’s

failure to pay for said services; and King’s resultant damages.

       {¶61} In any event, even if King’s requests for admission were not deemed

admitted, there were no genuine issues of material fact. Mr. King in his affidavit stated

that Dr. Sammy requested King to perform services at the motel; that King performed

the services; that Aswan did not object to any of the services; but that Aswan failed to

pay for King’s services. Moreover, Dr. Sammy in her affidavit did not dispute that she

requested King to perform the subject services; that King performed the services; that

its services were satisfactory; and that Aswin accepted these services and materials

without paying anything for them.

       {¶62} Aswin also argues that certain deficiencies in the evidence precluded

summary judgment. For example, it argues there was a genuine issue as to whether a

contract existed because Mr. King initially referred in his affidavit to Dr. Sammy as a

male when in fact Dr. Sammy is a female. However, Aswin concedes that Mr. Coombs,

King’s representative, later corrected this inadvertent mistake by stating in his affidavit

that Dr. Sammy is a female. Because this mistake was corrected prior to the entry of

summary judgment, it is a non-issue.

       {¶63} Next, Aswin argues that no one with the proper authority contacted King

about expanding the scope of the work. However, Mr. King testified that in April 2010,

representatives of Aswin contacted King, and requested that the work be expanded to


                                            13
include drywall repair and painting the dividing walls. Moreover, Aswin failed to present

any evidence denying that its representatives contacted King requesting additional

work. Since King presented evidence that representatives of Aswin contacted King to

expand the scope of the work, Aswin had the reciprocal duty under Civ.R. 56(E) to

present countervailing evidence. However, it failed to do so.

       {¶64} Next, Aswin argues that it denied ever entering a contract with King.

However, each of Aswin’s references to the record for this denial are to his amended

answer. A party opposing summary judgment may not rest on the mere allegations or

denials of his pleadings to create a genuine issue of fact. Civ.R. 56(E). Because Dr.

Sammy did not deny in her affidavit that Aswin entered a contract with King, Aswin

failed to create a genuine issue of fact on this issue.

       {¶65} Next, Aswin argues the fact that King was unaware of the corporate name

of the motel’s owner when King issued its invoice shows that King did not contract with

an authorized agent of Aswin. However, Aswin fails to reference any authority for this

argument, in violation of App.R. 16(A)(7). In any event, Mr. King stated that Dr. Sammy

contracted with King on Aswin’s behalf. Since Dr. Sammy conceded that she is the

“managing owner” of Aswin and that Aswin owns the motel, she clearly had authority to

contract on behalf of Aswin.

       {¶66} We therefore hold the trial court did not err in granting summary judgment

in favor of King.

       {¶67} Aswin’s first assignment of error is overruled.

       {¶68} For its second and final assigned error, Aswin alleges:

       {¶69} “The trial court committed prejudicial error in granting plaintiff-appellee’s

motion for summary judgment on the mechanic’s lien action.”


                                             14
       {¶70} The only challenge Aswin asserts with respect to King’s foreclosure claim

is that, according to Aswin, King’s affidavit in support of its mechanic’s lien was not

timely filed with the Trumbull County Recorder.

       {¶71} R.C. 1311.06(B)(3) provides that an affidavit for mechanic’s lien must be

filed within 75 days from the date on which the last of the labor or work was performed

or material was furnished by the person claiming the lien.

       {¶72} Mr. King states in his affidavit that he last performed work at the motel on

May 6, 2010, when he spent seven hours completing the work under the parties’

contract. Since May 6, 2010 was the last day King worked at the motel, King had until

July 20, 2010 to file its affidavit. Because King’s affidavit was filed on July 13, 2010, it

was timely and enforceable.

       {¶73} Aswin argues the work King performed on May 6, 2010 was “unrelated” to

the contract because there is no ledger in the record showing work was done on that

date. However, Aswin is incorrect because the record contains King’s ledger showing

King’s last day of work under the contract was May 6, 2012. Further, the fact that King’s

April 12, 2010 invoice shows the full amount owed is no evidence that King did not

complete the job on May 6, 2010; King simply did not bill Aswin for that additional time.

       {¶74} Next, Aswin argues that, because the motel hosted a military ball on April

17, 2010, and any and all construction or projects were completed prior to the ball, this

proves King’s work was completed on April 17, 2010 and thus King’s affidavit for

mechanic’s lien had to be filed within 75 days of that date, i.e. by June 29, 2010.

       {¶75} While a party may submit a supporting self-affidavit, it must be made on

personal knowledge and affirmatively show that the affiant is competent to testify to the

matters stated in the affidavit. Civ.R. 56(E). “A party’s self-serving assertions,


                                            15
unsupported by personal knowledge and offered by way of affidavit, are not sufficient to

demonstrate material issues of fact.” Morantz v. Ortiz, 10th Dist. Franklin No. 07AP-

597, 2008-Ohio-1046, ¶16; Greaney v. Ohio Turnpike Comm., 11th Dist. Portage No.

2005-P-0012, 2005-Ohio-5284, ¶16.         “Otherwise, a party could avoid summary

judgment by simply submitting such a self-serving affidavit containing nothing more than

bare contradictions of the evidence the moving party offered.”           Morantz, supra;

Greaney, supra.

       {¶76} Here, Dr. Sammy did not state in her affidavit that it was based on her

personal knowledge.     For this reason alone, her affidavit is insufficient to avoid

summary judgment. Further, the assertions contained therein are general and did not

refer to the King contract or any work performed by King. She simply stated that any

and all work performed was completed sometime before a military ball hosted by the

motel on April 17, 2010. Her affidavit merely contradicts the evidence King offered

without providing any evidence as to when King completed its work. For this additional

reason, Dr. Sammy’s affidavit did not create a genuine issue of material fact.

       {¶77} We therefore hold the trial court did not err in entering summary judgment

in favor of King.

       {¶78} Aswin’s second assignment of error is overruled.

       {¶79} For the reasons stated in this opinion, the assignments of error are not

well taken and the same are overruled. It is the order and judgment of this court that

the judgment of the Trumbull County Court of Common Pleas is affirmed.


DIANE V. GRENDELL, J.,

COLLEEN MARY O’TOOLE, J.,

concur.

                                           16